DETAILED ACTION
This communication is in responsive to amendment for Application 16/756007 filed on 6/29/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-10 are presented for examination.

Response to Arguments
3.	Examiner statements in the mailed Non-Final with respect to obvious limitations including common knowledge or well-known in the art are taken to be admitted prior art because applicant failed to traverse the Examiner’s assertion, see MPEP 2144.03 C. 

4.	Applicant’s arguments in the amendment filed on 6/29/2022 regarding claim rejection under 35 USC § 103 with respect to Claims 1-10 are moot in view of the new ground of rejection.

Claim Objections
Claims 1 and 9-10 are objected to because of the following informalities:  the article “a” in the limitation “and update a charge for the user device, when it is forecast that a computation processing resource is deficient”  should be “the” because it refers back to the previous limitation. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (hereinafter Zhang) US 2014/0325072 A1 in view of Zhu et al. (hereinafter Zhu) US 2016/0191219 A1. 

Regarding Claim 1, Zhang teaches a node control device comprising one or more memories storing instructions and one or more processors (¶0011; the described techniques may in some embodiments be used to predict and manage execution-related capacity that is used by a group of computing nodes that act as Web servers for one or more Web sites, such as to predict an amount of Web traffic that will be handled by that computing node group (e.g., based on remote client requests for Web pages of a Web site or of a portion thereof, or for other types of functionality provided by a Web site)) configured to execute the instructions to: 
forecast traffic passing through a communication node (Fig. 5, 6 & related paragraphs e.g. ¶0089 or Fig. 6 step 600 prediction manager routine 600 that generate new prediction information for a computing node); 
determine a usage schedule of a computation processing resource on the communication node in order to process the forecast traffic (Fig. 6, 7 & related paragraphs e.g. ¶0090-¶0095; determining prediction usage at one or more future times of interest. For example, capacity usage may have been growing at a moderate steady rate recently, such that some or all of the generated predicted future capacity usage values may correspond to such a moderate steady rate--however, if a planned future event is likely to significant increase or decrease the capacity usage, at least some generated predicted future capacity usage values for related future times may be modified to reflect that event); 
and sell a remaining vacant computation processing resource acquired by excluding a computation processing resource determined to be used from a total computation processing resource possessed by the communication node to a user device (Fig. 6 & related paragraphs e.g. ¶0096 determines if alternative capacity modification that is allowable or not which implies that remaining computation resources are determined and altered “sell” excluding the predict values of Fig. 6. ¶0064; associates a price/fees with processing units. Moreover, see ¶0021; while in other embodiments and situations, the execution capacity management system may identify and perform an alternative dynamic modification that provides an altered amount of program execution capacity that is different from the current amount and from the requested amount. As one example, if the requested amount of program execution capacity for a dynamic modification at a particular time is above a highest predicted program execution capacity amount for that time (e.g., above an upper bound of a range for that time, or otherwise above a highest of one or more predicted amounts), the altered amount of program execution capacity that is automatically identified may be that highest predicted program execution capacity amount. Similarly, if the requested amount of program execution capacity for a dynamic modification at a particular time is below a lowest predicted program execution capacity amount for that time (e.g., below a lower bound of a range for that time, or otherwise below a lowest of one or more predicted amounts), the altered amount of program execution capacity that is automatically identified may be that lowest predicted program execution capacity amount. In yet other embodiments, the execution capacity management system may take further actions if a requested amount of program execution capacity for a group of computing nodes for a user at a future time is determined to not be one of one or more predicted program execution capacity values for that future time, such as one or more of the following non-exclusive list: notifying the user of the requested amount of program execution capacity and/or of the determination; prompting the user to provide manual approval of the requested amount of program execution capacity, and proceeding to provide the requested amount if such approval is obtained; prompting the user to provide manual approval of an automatically identified altered amount of program execution capacity, and proceeding to provide that altered amount if such approval is obtained; deferring the requested amount of program execution capacity until a later time at which the requested amount is within a range of predicted execution capacity values for that later time; etc.).
forecast whether a computation processing resource necessary for the communication node is deficient (Fig. 7 steps 720-745; determining if a capacity modification sufficient or not. Furthermore, Fig. 8 determines the same for even further future);
and update a charge for the user device, when it is forecast that a computation processing resource is deficient (Zhang teaches that fees are associated with each service and each use of a computing node e.g. ¶20, ¶32, ¶36, ¶60, ¶64, ¶fees charges are updated).
	Zhang does not expressly teach “…sell…” in the above limitation with respect to resources. However, this limitation is suggested from ¶0064; associates a price/fees with processing units. Despite that, Examiner cites to Zhu for support. 
	Zhu teaches “…sell…” in the above limitation with respect to resources (¶0030; The user may return (e.g., sell or de-allocate) an amount of unused spectrum to the carrier, and the carrier creates and manages a resource pool to gather unused spectrum from users. When the user's traffic increases, the user may obtain (e.g., purchase) additional spectrum from the carrier's resource pool and/or upgrade the user's optical channel to an optical channel having a higher line rate).  
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Zhu into the system of Zhang in order to allow users to reserve one or more computer resources (abstract). Utilizing such teachings enable the system to obtain or purchase additional resources from a resource pool or upgrade the user’s resources (abstract). 

Regarding Claim 2, Zhang in view of Zhu teaches the node control device according to claim 1, wherein the one or more processors configured to execute the instructions to determine, when the vacant computation processing resource is purchased from a user device, a usage schedule of the computation processing resource based on an instruction from the user device (Fig. 6 & related paragraphs e.g. ¶0096 if it is then determined in block 745 that such a manual authorization was received from the user (e.g., within a specified period of time), the routine continues to block 785 to provide an indication to the requester of the now-authorized original modification request, and otherwise continues to block 780 to provide an indication to the requester that no authorized capacity modifications are to be performed (e.g., after all of multiple received modification requests are determined to not be allowed). ¶0064; associates a price/fees with processing units. Furthermore, see Zhu in ¶0030; The user may return (e.g., sell or de-allocate) an amount of unused spectrum to the carrier, and the carrier creates and manages a resource pool to gather unused spectrum from users. When the user's traffic increases, the user may obtain (e.g., purchase) additional spectrum from the carrier's resource pool and/or upgrade the user's optical channel to an optical channel having a higher line rate).

Regarding Claim 3, Zhang in view of Zhu teaches the node control device according claim 1, wherein the one or more processors configured to execute the instructions to modify a usage schedule of the computation processing resource according to a load situation of the communication node (¶0024 e.g. Such automated triggers may have various uses (e.g., to reactively increase the program execution capacity of a group of computing nodes to accommodate a temporary increase in the computing load for the computing node group; to proactively increase or decrease the program execution capacity of a group of computing nodes to accommodate an expected upcoming need for additional program execution capacity and/or an expected upcoming lack of need for existing program execution capacity, such as based on trends over time in particular performance characteristics and/or historical data indicating recurring patterns of program execution capacity use; etc.) also see Fig. 7 and related paragraphs e.g. step 720).

Regarding Claim 4, Zhang in view of Zhu teaches the node control device according to claim 1, wherein the communication node constitutes a base station, together with one or more wireless communication devices that wirelessly communicate with a user device, and the one or more processors configured to execute the instructions to determine validation or invalidation of each wireless communication device constituting the base station (The base station is obvious in view of ¶0072 e.g. a computing node or other computing system may comprise any combination of hardware or software that may interact and perform the described types of functionality, including without limitation desktop or other computers, database servers, network storage devices and other network devices, PDAs, cell phones, wireless phones, pagers, electronic organizers, Internet appliances, television-based systems (e.g., using set-top boxes and/or personal/digital video recorders), and various other consumer products that include appropriate communication capabilities. In addition, the functionality provided by the illustrated modules 340 and/or 345 may in some embodiments be distributed in additional modules. Similarly, in some embodiments some of the functionality of the modules 340 and/or 345 may not be provided and/or other additional functionality may be available. Also see Fig. 8 and related paragraphs).

Regarding Claim 5, Zhang in view of Zhu teaches the node control device according to claim 4, wherein the one or more processors configured to execute the instructions to determine at least one of an amount and a type of a computation processing resource to be used of the communication node, and a usage time of the computation processing resource (Fig. 8 and related paragraphs e.g. step 830 future events. See ¶0013 types of computing related resources or hardware resources).

Regarding Claim 6, Zhang in view of Zhu teaches the node control device according to claim 4, wherein the one or more processors configured to execute the instructions to modify a configuration of the base station according to a load situation of the communication node (¶0024 e.g. Such automated triggers may have various uses (e.g., to reactively increase the program execution capacity of a group of computing nodes to accommodate a temporary increase in the computing load for the computing node group; to proactively increase or decrease the program execution capacity of a group of computing nodes to accommodate an expected upcoming need for additional program execution capacity and/or an expected upcoming lack of need for existing program execution capacity, such as based on trends over time in particular performance characteristics and/or historical data indicating recurring patterns of program execution capacity use; etc.) also see Fig. 7 and related paragraphs e.g. step 720. The base station is obvious in view of ¶0072 e.g. a computing node or other computing system may comprise any combination of hardware or software that may interact and perform the described types of functionality, including without limitation desktop or other computers, database servers, network storage devices and other network devices, PDAs, cell phones, wireless phones, pagers, electronic organizers, Internet appliances, television-based systems (e.g., using set-top boxes and/or personal/digital video recorders), and various other consumer products that include appropriate communication capabilities. In addition, the functionality provided by the illustrated modules 340 and/or 345 may in some embodiments be distributed in additional modules. Similarly, in some embodiments some of the functionality of the modules 340 and/or 345 may not be provided and/or other additional functionality may be available)).

Regarding Claim 7, Zhang in view of Zhu teaches the node control device according to claim 1, wherein the communication node executes baseband processing by using the computation processing resource (baseband processing or a chip is implied from ¶0072 e.g. a computing node or other computing system may comprise any combination of hardware or software that may interact and perform the described types of functionality, including without limitation desktop or other computers, database servers, network storage devices and other network devices, PDAs, cell phones, wireless phones, pagers, electronic organizers, Internet appliances, television-based systems (e.g., using set-top boxes and/or personal/digital video recorders), and various other consumer products that include appropriate communication capabilities. In addition, the functionality provided by the illustrated modules 340 and/or 345 may in some embodiments be distributed in additional modules. Similarly, in some embodiments some of the functionality of the modules 340 and/or 345 may not be provided and/or other additional functionality may be available).

Regarding Claim 8, Zhang in view of Zhu teaches the computation processing system comprising: the node control device according to claim 1 (see claim 1 above. Also see Fig. 8 and related paragraphs. Also see ¶0072 e.g. a computing node or other computing system may comprise any combination of hardware or software that may interact and perform the described types of functionality, including without limitation desktop or other computers, database servers, network storage devices and other network devices, PDAs, cell phones, wireless phones, pagers, electronic organizers, Internet appliances, television-based systems (e.g., using set-top boxes and/or personal/digital video recorders), and various other consumer products that include appropriate communication capabilities. In addition, the functionality provided by the illustrated modules 340 and/or 345 may in some embodiments be distributed in additional modules. Similarly, in some embodiments some of the functionality of the modules 340 and/or 345 may not be provided and/or other additional functionality may be available); the communication node controlled by the node control device (Fig. 8 and related paragraphs. Also see ¶0072 e.g. a computing node or other computing system may comprise any combination of hardware or software that may interact and perform the described types of functionality, including without limitation desktop or other computers, database servers, network storage devices and other network devices, PDAs, cell phones, wireless phones, pagers, electronic organizers, Internet appliances, television-based systems (e.g., using set-top boxes and/or personal/digital video recorders), and various other consumer products that include appropriate communication capabilities. In addition, the functionality provided by the illustrated modules 340 and/or 345 may in some embodiments be distributed in additional modules. Similarly, in some embodiments some of the functionality of the modules 340 and/or 345 may not be provided and/or other additional functionality may be available); and one or more wireless communication devices that connect to the communication node and wirelessly communicate with a user device (Fig. 8 and related paragraphs. Also see ¶0072 e.g. a computing node or other computing system may comprise any combination of hardware or software that may interact and perform the described types of functionality, including without limitation desktop or other computers, database servers, network storage devices and other network devices, PDAs, cell phones, wireless phones, pagers, electronic organizers, Internet appliances, television-based systems (e.g., using set-top boxes and/or personal/digital video recorders), and various other consumer products that include appropriate communication capabilities. In addition, the functionality provided by the illustrated modules 340 and/or 345 may in some embodiments be distributed in additional modules. Similarly, in some embodiments some of the functionality of the modules 340 and/or 345 may not be provided and/or other additional functionality may be available).

Claims 9-10 are substantially similar to claim 1, thus the same rationale applies. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455